Case 18-61100-can11          Doc 117 Filed 01/22/19 Entered 01/22/19 11:08:02          Desc
                               Main Document     Page 1 of 1


                   IN THE UNITED STATES BANKRUPTCY COURT FOR THE
                            WESTERN DISTRICT OF MISSOURI


In Re:                                        )
                                              )
Christopher Eric Gatley,                      )    Case No. 18-61100-can11
                                              )
                                    Debtor.   )


                                 CERTIFICATE OF SERVICE

         The undersigned hereby certifies that a copy of the Notice and Order Setting Hearing

[Doc. No. 116], on Motion to Lift Automatic Stay by Creditor Mid-Missouri Bank, was served to

parties not receiving electronic notice by United States Mail, First Class postage prepaid or

email, this 22nd day of January, 2019, to:

Christopher Eric Gatley                           PRA Receivables Management, LLC
5849 W. Hwy 60                                    PO Box 41021
Brookline, MO 65619                               Norfolk, VA 23541
Pro Se Debtor

                                                    LOWTHER JOHNSON, LLC


                                                    By: /s/ Lee J. Viorel
                                                    Lee J. Viorel, #36886
                                                    901 St. Louis Street, 20th Floor
                                                    Springfield, MO 65806
                                                    Office: (417) 866-7777
                                                    Fax No: (417) 866-1752
                                                    lviorel@lowtherjohnson.com

                                                    Attorneys for Creditor,
                                                    Mid-Missouri Bank




21454-630/829009
